Citation Nr: 1337299	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  12-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Luke McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection for an acquired psychiatric disorder to include PTSD and MDD.  

The Veteran claims service connection for PTSD; however, the evidence includes diagnoses of both PTSD and MDD.  Accordingly, this claim for service connection has been expanded to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record.


FINDING OF FACT

The Veteran has PTSD with MDD that is as likely as not attributable to events during his active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with MDD are met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and MDD has been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran asserts that he has PTSD that is the result of stressful experiences to which he was subjected during his military service off the coast of Vietnam.

In order to establish entitlement to service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2013), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

With regard to evidence of a diagnosis of PTSD, such a diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  Because the July 2011 VA examiner diagnosed the Veteran with PTSD, this element is satisfied.  See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997) (holding that PTSD diagnoses are presumed to have been rendered in accordance with DSM-IV criteria). 

With regard to the requirement that there also be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.  None of these exceptions apply in this case.  The evidence does not establish a diagnosis of PTSD in service, the Veteran was not a prisoner of war, and his reported stressors do not involve being in combat or fear of hostile military activity.  See id.  Thus, there must be credible supporting evidence to verify the Veteran's reported stressor.  The Veteran identified the death of a pilot as one of his stressors.  Although his current recollection of the details is not exact, it is reasonable to assume that the event he described is the same one that he mentioned in his January 1966 letter to his wife in which he described a jet crash on his ship in which the pilot was killed.  Because the Veteran's claimed stressor is supported by contemporaneous evidence, the Board finds that the Veteran's lay evidence is enough to establish the existence of an in-service stressor. 

Finally, the medical evidence establishes a link between the Veteran's PTSD and his claimed stressor.  Specifically, the July 2011 VA examiner diagnosed the Veteran with PTSD and MDD, both in accordance with the DSM IV.  The Veteran's symptoms conformed to the PTSD diagnostic criteria.  The examiner further found that the Veteran's stressors-namely the death of a pilot and a fire on his ship-were adequate to support a PTSD diagnosis.  The examiner concluded that the Veteran's acquired psychiatric disorder was caused by PTSD associated with his military service, specifically with his traumatic stressors.

Thus, because there is a medical diagnosis of an acquired psychiatric disorder, to include PTSD and MDD, related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, to include PTSD and MDD.  Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for 


service connection for an acquired psychiatric disorder, to include PTSD and MDD, is granted.


ORDER

Service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and major depressive disorder is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


